EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-50051, 333-82069, 333-97569, and 333-155273 on Form S-8 and Registration Statement Nos. 333-110719 and 333-155272 on Form S-3 of Wendy’s/Arby’s Group, Inc. (the “Company”) of our reports dated March 3, 2010, relating to the consolidated financial statements and financial statement schedule of Wendy’s/Arby’s Group, Inc. and the effectiveness of the Company's internal control over financial reporting appearing in this Annual Report on Form 10-K of Wendy’s/Arby’s Group, Inc. for the year ended January 3, 2010. /s/ Deloitte & Touche LLP Atlanta,
